Citation Nr: 0530925	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1975 and from January to August 1976.  The appellant 
is the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Denver, 
Colorado, Department of Veterans' Affairs (VA), Regional 
Office (RO), which had denied the requested benefit, finding 
that the claim was not well grounded.  The RO then issued 
another rating action in March 2003, which denied the claim 
on the merits.  In August 2003, the Board remanded this case 
for additional procedural and evidentiary development.  As 
the requested development was completed, no further action to 
ensure compliance with the remand directives is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. According to the death certificate, the veteran's death 
was caused by myocardial ischemia, due to severe stenosis of 
the dominant right main coronary artery, as a consequence of 
atherosclerotic coronary artery disease.

2. At the time of his death, the veteran was service-
connected for schizophrenia, assigned a 30 percent disability 
evaluation.

3. Cardiovascular disease, to include hypertension, was not 
present in service and was not manifested to a compensable 
degree within one year of his release from active duty.

4. Cardiovascular disease was first manifested many years 
following his release from active duty, and is not 
etiologically related to the veteran's service-connected 
schizophrenia.

5. Service-connected schizophrenia did not cause or combine 
to cause the veteran's death


CONCLUSIONS OF LAW

1. Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and was not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).

2. A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided pre-adjudication, VCAA notice on the merits 
determination of the claim of service connection for the 
cause of the veteran's death by letter, dated in August 2001.  
The notice included the type of evidence needed to 
substantiate the claims of service connection for the cause 
of the veteran's death, namely, a relationship between the 
cause of death and an injury, disease, or event in service. 
The appellant was informed that VA would obtain service 
records, VA records and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  In the supplemental statement of the case, dated in 
July 2005, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in her possession that 
pertained to the claim.  

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, and to address the claims at a 
hearing.  For these reasons, the appellant has not been 
prejudiced by the timing of the notice of § 3.159, and no 
further development is needed to ensure VCAA compliance.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Applicable laws and regulations

Service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran has served for 90 days or more during a 
period of war, or peacetime service after January 1, 1947, 
and cardiovascular disease, to include hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Factual background and analysis

The appellant has contended that the veteran had elevated 
blood pressure in service which he self-treated with 
biofeedback.  She felt that his untreated schizophrenia with 
resulting rages caused his increase in blood pressure and 
heart disease which ultimately caused his death.

The relevant evidence of record included the veteran's 
service medical records.  On October 19, 1971, he was seen 
with complaints of crushing chest pain for the past two 
months.  The episodes would last about 5 minutes; when the 
pain passed, he would return to his normal activities.  There 
were no other symptoms associated with this pain, such as 
shortness of breath or orthopnea.  An EKG and chest X-ray 
were normal.  The impression was psychosomatic chest pain, 
for which he was prescribed Valium.  The remainder of the 
service medical records make no mention of cardiovascular 
complaints or of hypertension.  In fact, all the blood 
pressure readings noted in the service medical records were 
within normal limits.  

The veteran died in September 1999.  The death certificate 
noted the cause of death as myocardial ischemia, due to 
severe stenosis of the dominant right main coronary artery, 
as a consequence of atherosclerotic coronary artery disease.  
The September 21, 1999, autopsy results were consistent with 
myocardial ischemia due to severe atherosclerotic coronary 
artery disease.  There was 90 to 95 % stenosis of the 
dominant right main coronary artery.  He also had pulmonary 
edema and congestion and some subpleural black mottling.  The 
microscopic examination failed to reveal the presence of any 
intraparenchymal lung disease. 

In October 2002, the claims folder, to include the service 
medical records, was reviewed by a VA examiner.  The examiner 
stated the following:

It is established in the medical record that this 
veteran died secondary to myocardial infarction on 
September 18th, 1999.  The veteran did not have any 
known pre-existing coronary artery disease, 
according to the medical records.  He did however 
have multiple risk factors for the development of 
cardiovascular disease which included a past 
history of tobacco use as well as a report of 
hypertension.  The extent and duration of tobacco 
use is not clear in the medical records, other than 
a handwritten statement by the veteran's wife that 
he began smoking in his 20's and stopped while he 
was serving in Vietnam.  A post mortem examination 
for the veteran's lungs did not show obvious 
intraparenchymal disease which would be consistent 
with emphysema or other lung disease process.  
External examination did not "focal black 
mottling" with no further speculation with regard 
to its underlying etiology.  The veteran's other 
risk factor of elevated blood pressure is not well-
documented other than statements by the patient's 
widow.  Of note is her written statement that the 
veteran treated his elevated blood pressure through 
"biofeedback training" and not with oral 
medications.  Untreated hypertension would 
definitely be a significant risk factor for the 
development of premature atherosclerosis.

The claim appears to suggest that schizophrenia in 
some way directly caused or contributed to 
premature coronary artery disease.  While 
schizophrenia itself has not known direct effect on 
atherosclerosis, there is ever increasing 
literature pertaining to the pathophysiologic role 
of various nicotine receptors in diseases such as 
schizophrenia.  Furthermore, there are a number of 
studies noting the relatively high smoking 
prevalency among schizophrenics and perhaps disease 
symptom amelioration through the effects of 
nicotine on the common shared pathways.  However, 
there is no evidence that individuals with 
schizophrenia are compeled (sic) to smoke or that 
nicotine modifies the prognosis or disease course 
in any significant way.  Nor is there evidence 
showing that schizophrenic who do not smoke have 
worse symptoms or poorer prognosis.  Similarly, 
there is no clear secondary cause of hypertension 
as a direct result of psychotic disorders such as 
schizophrenia.  In addition, there is no evidence 
provided in the record that this veteran's 
schizophrenia inhibited him from modifying his 
known risk factors for coronary artery disease by 
treating hypertension with oral medications or 
quitting smoking.

Therefore, it is my opinion that it is unlikely 
that the service-connected schizophrenic reaction 
was in any way correlated or causative to the 
patient's death from myocardial infarction.

After a careful review of the evidence of record, service 
connection for the cause of the veteran's death has not been 
established.  Initially, there is no evidence of 
cardiovascular disease to include hypertension during 
service.  While the veteran did have one complaint of chest 
pain in service, this was found to be psychosomatic in 
nature.  There was no suggestion that the veteran had 
underlying cardiac disease.  Significantly, there were no 
other cardiac complaints in service and all his examinations, 
to include an October 1971 EKG, were normal.  While the 
veteran had on occasion noted that he had trouble with either 
low or high blood pressure, all the blood pressure readings 
taken in service were within normal limits.  Therefore, it 
cannot be found that the cardiovascular disease which caused 
his death was directly related to his period of service.  Nor 
can it be found that it was related to his service on a 
presumptive basis since there is no indication in the 
objective record that cardiovascular disease, to include 
hypertension, was present to a compensable degree within one 
year of his discharge from service.  In fact, it was not 
noted until 1999, several years following his separation from 
active duty.  

Finally, it cannot be found that the cause of death of the 
veteran's death was etiologically related to service-
connected schizophrenia.  The January 2003 VA medical opinion 
leaves no doubt that there was no such etiological 
relationship.  The examiner also clearly stated that 
schizophrenia had not rendered the veteran materially less 
able to resist the fatal disease process as the veteran had 
not been prevented from seeking treatment for hypertension or 
cardiovascular disease.  

For the above reasons, a service-connected disability did not 
cause or contribute to the cause of the veteran's death.  As 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


